Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,778. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent # 10,972,778
1. Stream control system for use in a network, the network comprising – network resources including nodes and links connecting the nodes, and

 at least one network controller having a network controller interface for exchanging network control data, the network controller being arranged to control one or more network resources:
the network being arranged for transferring at least one video stream from a video server to 


 wherein the stream control system comprises a bridge unit, a bridge controller and a streaming controller arranged to control streaming settings at the client node;

the bridge unit being coupled to the bridge controller and being arranged to exchange messages with the network controller and the
streaming controller by communicating with the network controller interface, and

communicating with the streaming controller;
the bridge controller being arranged to control the video stream by obtaining, from the streaming controller, at least one
 streaming-control request, the request including a bandwidth requirement of the video stream;



 determining, for the request, a resource allocation including an allocated bandwidth based on the network resource data and the streaming-control request, the allocated bandwidth being equal to, or lower than, the bandwidth requirement so that the video stream complies with the network resource data;

transferring, to the streaming controller, the allocated bandwidth so as to enable the streaming controller to control, in accordance with the allocated bandwidth, the streaming settings for the client; and

transferring, to the network controller, network control data to control, in accordance with the allocated bandwidth, the respective distribution chain associated to the respective video stream;


to exchange streaming control data with the bridge controller, the streaming control data including the streaming-control request and the allocated bandwidth; and

to control, in accordance with the allocated bandwidth, the streaming settings for the client.

providing, to the bridge controller, at least one streaming- control request, the request including a bandwidth requirement of the video stream;

receiving, from the streaming controller, the allocated bandwidth; and

controlling, in accordance with the allocated bandwidth, the streaming settings for the client.

network resources including nodes and links connecting the nodes, and 

at least  one network controller having a network controller interface for exchanging 
network control data, the network controller being arranged to control one or 
more network resources;  
the network being arranged for transferring at least one video stream from a video server to 


of network resources, the distribution chain comprising a server node coupled 
to the video server and a client node coupled to the video client;  

wherein the  stream control system comprises a bridge unit, a bridge controller and a  streaming controller arranged to control streaming settings at the client node;  

the bridge unit being coupled to the bridge controller and being arranged to exchange messages with the network controller and the streaming controller by communicating with the network controller interface, and 

communicating with the streaming controller;  the bridge controller being arranged to control the video stream by obtaining, from the streaming controller, at least one 
streaming-control request, the request including a bandwidth requirement of the 
video stream;  


determining,  for the request, a resource allocation including an allocated bandwidth based on the network resource data and the streaming-control request, the allocated 
bandwidth being equal to, or lower than, the bandwidth requirement so that the video stream complies with the network resource data;  

transferring, to the streaming controller, the allocated bandwidth so as to enable the streaming controller to control, in accordance with the allocated bandwidth, the streaming settings for the client;  and 

transferring, to the network controller, network control data to control, in accordance with the allocated bandwidth, the respective distribution chain associated to the respective video stream;  


to control, in accordance with the allocated bandwidth, the streaming settings for the client.


Claim 1 of the patent is broader and anticipated by claim 1 of the instant application when applying the 1-way test.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: The closest prior art, Schmidt et al. (US 2015/0381690) is directed to a server side adaptive bit rate (ABR) control for http streaming clients in which the server application measures the network bandwidth available to the individual client for HTTP segmented downloads of media files and accordingly adjusts stream bit rate and composition to allow the client to retrieve media segments with sufficient time margin to minimize the occurrence of underflow of client playback buffers to permit just-in-time (JIT) creation of media streams that fit the available bandwidth to individual client devices. Skog (US 2015/0156243) is similar to concepts in Schmidt as the throttling is done by a server
node of RAN , as opposed to the client device, as claimed. Strasman (US 2015/0156243) was similar to concepts as Schmidt and Skog in that it does assign the allocation of bit rates for the client is performed on the server side, as opposed to the client side per the inventive concepts, as claimed.
Skog (US 2015/0156243) discloses per the throttling is done at a network node (i.e.. RAN), which is a radio access network and not a client node, and teaches away from the inventive concepts it shows it is undesirable for the bitrate of media streams to be dictated by the client. and teaches away from applicant’s invention per [0007] because the throttling is done a network such as a RAN (radio access network) and not the client node (also see [0025]).  Strasman (US 2013/0138828) also shows that the allocation of bitrates are performed at the server side and not the client side, per the inventive concepts as the streaming controller in Strasman per  [0129], which shows the system 40 and 42, streaming controller , reside on the network not on the client.  This teaches away from the applicant’s invention, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454